Citation Nr: 1440136	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches, also claimed as migraines, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, declined to reopen a previously denied claim of service connection for headaches, also claimed as migraines.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in April 2014.  A copy of the hearing transcript is of record.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2013) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2006 rating decision which denied service connection for headaches.

2.  Evidence received since the June 2006 rating decision raises a reasonable possibility of substantiating the claim.

3.  Migraine headaches are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for headaches is final, but new and material evidence has been received to reopen this previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter included information on reopening his previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA treatment records, identified private treatment records, lay statements, and hearing transcript have been obtained and associated with the claims file.  The Veteran was also provided with an August 2011 VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed condition.  The Board notes that, in a July 2013 submission, the Veteran's representative reported a worsening of the Veteran's migraine condition since his VA examination was conducted, and requested a new examination.  However, the current severity of the Veteran's condition is not relevant to his claim for service connection.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

Historically, the Veteran was denied service connection for headaches in a June 2006 rating decision.  He filed a notice of disagreement with respect to that decision in March 2008.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  Thus, the June 2006 rating decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the prior denial, the RO found that the evidence did not show treatment or a diagnosis of a chronic disability involving headaches which would support a finding of a chronic disability subject to service connection.  See June 2006 Rating Decision.

Since that decision, additional evidence has been added to the claims file.  This evidence includes records which show the Veteran was diagnosed with migraine headaches.  Migraines are considered an organic disease of the central nervous system.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Organic diseases of the nervous system are considered "chronic" conditions under 38 C.F.R. § 3.309(a).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Id.

Notably, the Veteran also testified during his April 2014 hearing that he experienced headaches throughout service and afterwards.  These statements are presumed credible for the purposes of reopening his claim.  When viewed collectively with the diagnosis of a chronic disease (migraines), the evidence received since the prior final decision raises a reasonable possibility of substantiating the Veteran's claim, and therefore the claim is reopened.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  In this case, however, the RO reopened the claim in a September 2011 statement of the case, and readjudicated it again on the merits in a May 2013 supplemental statement of the case.  Therefore, remand is not warranted.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Notably, during his January 1985 enlistment examination, the Veteran reported a history of frequent headaches until age 9.  Physical examination revealed no abnormalities.  A history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As no headache condition was actually noted on examination, the Veteran entered service in sound condition for the purposes of this claim.  38 C.F.R. § 3.304(b). 

To rebut the presumption of soundness, the government must show by clear and unmistakable evidence that the disease or injury existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, a history of headaches until age 9 provided by the Veteran, alone, does not clearly and unmistakably demonstrate that a headache condition existed prior to the Veteran's period of service.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (whether the facts are sufficient to satisfy the statutory requirement that clear and unmistakable evidence be shown to rebut the presumption of soundness is a legal determination).  Therefore, the Veteran's claim is properly adjudicated as one of service connection, rather than based on aggravation of a pre-existing condition.

In this case, post-service treatment records reflect a diagnosis of migraine headaches.  Therefore, element (1) for service connection has been satisfied.  Moreover, service treatment records dated July 2005 show the Veteran complained of headaches.  Therefore, element (2) has also been satisfied.

With respect to element (3), a nexus between the in-service condition and the current disability, an August 2011 VA examiner concluded that it was less likely than not that the Veteran's current migraine headache disorder was etiologically related to service.  In support of this conclusion, she correctly noted that there was no diagnosis of migraines or another headache disorder in service.  Rather, the Veteran was seen in July 2005 as part of a contact lens examination follow-up visit.  He complained of headaches after 5 to 6 hours of contact lens wear, and it was noted that he had previously worn different lenses without symptoms.  He was only diagnosed with an unsatisfactory contact lens fit.

In support of his claim, the Veteran testified in April 2014 that he first experienced headaches after starting service.  He treated his condition himself through over-the-counter products, powders, and his own research.  April 2014 Hearing Transcript at 4.  However, the headaches became more severe and towards the end of his career, he started having increased symptoms, including nausea and blurred vision.  Id. at 5.  He finally sought treatment in July 2005 because he was experiencing a throbbing headache with nausea and vomiting.  Id at 3, 6.

This history was not expressly considered by the August 2011 VA examiner.  However, the Board does not find the Veteran to be credible in his reports of symptoms during service.  First, in his initial February 2006 claim, he listed an onset date for headaches as February 1996, and recent private treatment records dated April 2014 also reflect a reported history of migraines since "the 90's."  However, in an October 2011 written statement, the Veteran reported a history of headaches during his "whole military career."  He stressed that assertion during his August 2011 examination, and he reported having headaches since 1987 during  a May 2006 general VA examination.  These inconsistencies diminish the credibility of his statements.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).

Moreover, while the Veteran reported a long history of headaches during his 20 year period of service, service treatment records do not reflect any complaints, treatments, or diagnoses of headaches, except for those noted in July 2005.  The Veteran specifically denied a history of any headaches in July 1986, January 1990, July 1992, December 1995, January 2000, and April 2002.  Examinations in 1990, 1995, and 2002 reflect no abnormalities.  During this time, he also sought treatment for numerous other conditions: a sore throat in June 1986, itchy scalp in December 1987, athlete's foot in December 1990, a sore throat in March 1994, left ankle pain in April 1996, throat pain with swallowing in May 1996, and fingernail fungus in January 1999.

In other words, the Veteran's recent statements reporting an extended history of headaches during service are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning, and indeed explicitly denying, any problems related to headaches.  This further indicates that his statements regarding headaches in service are not credible.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

Finally, the Veteran's testimony that he sought treatment in July 2005 only after his headache symptoms worsened is not consistent with the July 2005 record, which only shows headaches following 5 to 6 hours of contact lens wear, with no prior history of headaches, nausea, or vomiting reported.

For these reasons, the Board does not find the Veteran's statements regarding headache symptoms in service to be credible.  As noted earlier, showing a continuity of symptomatology after service is a possible method of establishing service connection for a chronic disease.  However, because the Veteran's statements are not credible, his assertions of a continuity of symptomatology are not accepted as establishing any link between his current migraine condition and service.

In sum, the Veteran has a current migraine headache disorder, but that condition is not etiologically related to service, including headaches noted in July 2005.  Therefore, service connection is not appropriate.


ORDER

The Veteran's previously denied claim for service connection for headaches is reopened; the appeal is granted to this extent only.

Service connection for headaches, also claimed as migraines, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


